DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Response to Amendment
Applicant’s amendments to claims 1-2 and the cancellation of claims 4 and 6 have been acknowledged by the examiner. 
Applicant’s amendments to the claims have overcome the previous claim objections. They are therefore withdrawn. 
Claims 1-3, 5, and 7 are pending. 
Claims 1-3, 5, and 7 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument: Due to the amendments of the claims, Salatka, Salatka (2), Lloyd-Young, and David fail to teach or suggest “left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet…”
Examiner’s response: Due to the claim amendments, the scope of the claims have been changed, and thus Quinn et al. teaches this claim limitation, thus the rejection has been updated in light of the amendments below. Salatka, Salatka (2), Lloyd-Young, and David are still relevant to this rejection, as seen below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka in view of Salatka et al. (US 6564804 B2) in view of Salatka et al. (US 5,297,298) (referred to as Salatka (2)) further in view of Quinn et al. (US 2017/0239089 A1).
Regarding claim 1, Salatka discloses an eye shield sheet (see Fig. 4) configured of an elastic (definition of elastic: capable of ready change or easy expansion or contraction, https://www.merriam-webster.com/dictionary/elastic) and transparent resin sheet (30), (definition of resin: a solid or liquid synthetic organic polymer used as the basis of plastics, https://www.lexico.com/en/definition/resin, thus see Fig. 4; clear plastic film or sheet 30 in which plastic is defined as being capable of being molded or modeled, meaning it is capable of ready change, https://www.merriam-webster.com/dictionary/plastic; Col. 1 lines 15-17) and configured to removably attach as a single sheet to an eye shield frame (10, 12, 13) (sheet 30 may be removably attached to face shield support assembly 10, 12, 13; see Col. 1 lines 15-17) and cover an upper part of a face of a wearer (see Fig. 5 and Col. 2 lines 53-56; the sheet 30 adequately covers the user’s face, thus it inherently covers the upper part of a face of a wearer), the eye shield sheet (30) having a top edge (34) and a bottom edge opposite to the top edge (34) (see modified Fig. 4; the red curved line that is opposite of upper edge 34 is the bottom edge of sheet 30) comprising, in each of bilaterally symmetric locations near the top edge (34) at left and right sides, a first through-hole (31, 35), and a second through-hole (33, 37) located closer to a side edge (38, 39) and the bottom edge of the eye shield sheet (30) than is the first through-hole (31, 35), and a slit (32, 36) extending from the first through-hole (31, 35) to the second through-hole (33, 37) (see modified Fig. 4; holes 31, 35, 33, 37 are all located near upper edge 34 and are bilaterally symmetrical at left and right sides, and holes 33, 37 are 
Salatka does not teach a slit downwardly extending, a bridge cut-out at a center of the bottom edge so as to fit a nose of the wearer, and wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame. 
However, Salatka (2) teaches an analogous eye shield sheet (15) comprising a slit downwardly extending (14) (see Fig. 1 and Col. 2 lines 27-31; orifices 14 on each side are slits that extend downwardly from upper edge 12) and a bridge cut-out (18) formed at a center of the bottom edge (17) so as to fit a nose of the wearer (see Figs. 1 and 4, and Col. 2 lines 22-26; notch 18, which is a bridge cut-out, is formed at the center of lens member 15 and lower edge 17 to fit a nose of a wearer) providing easy insertion and removal of the frame member (see Col. 2 lines 44-53), and providing an area that allows for the frame member to rest on the user’s nose bridge (see Col. 2 lines 22-26). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots 32, 36 and holes 33, 37 of Salatka to be angled so that they extend downwardly, as Salatka contemplates this as seen in Col. 2 lines 66-
Salatka in view of Salatka (2) discloses the invention as discussed above. 
Salatka in view of Salatka (2) does not disclose wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame. 
However, Quinn teaches an analogous eye shield sheet (12) (see Fig. 1) wherein left (39) and right side edges (37) of the eye shield sheet (12) respectively have an indented shape (38) inwardly recessed between the top edge (33) and the bottom edge (35) of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame (see Fig. 4; side edges 37, 39 respectively have cutaways 38, which is an indented shape that is inwardly recessed between the upper edge 33 and lower edge 35 of the protective lens 12, in a direction toward an opposite side edge thereof and parallel to a surface of the protective lens 12, in order to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced openings 24, 25 of Salatka in view of Salatka (2) with cutaways 38 as taught by Quinn, as Salatka contemplates having small slits instead of the openings on the side edges, to have provided an improved eye shield sheet that better secures an eye shield sheet to a frame, as the eye shield sheet does not pivot or otherwise move relative to a frame (see [0034]), thus being capable of preventing interference between a glasses frame if worn by a user, as the eye shield sheet stays in place. 

    PNG
    media_image1.png
    321
    450
    media_image1.png
    Greyscale

Modified Fig. 4 of Salatka. 
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. further in view of Quinn et al.
Regarding claim 2, Salatka discloses an eye shield (see Fig. 5) comprising:
an eye shield frame (10, 12, 13); and 
an eye shield sheet (30) configured of elastic (definition of elastic: capable of ready change or easy expansion or contraction, https://www.merriam-webster.com/dictionary/elastic) and transparent resin sheet (30), (definition of resin: a solid or liquid synthetic organic polymer used as the basis of plastics, https://www.lexico.com/en/definition/resin, thus see Fig. 4; clear plastic film or sheet 30 is configured of elastic and transparent resin, as plastic is also defined as being capable of being molded or modeled, meaning it is capable of ready change, https://www.merriam-webster.com/dictionary/plastic; Col. 1 lines 15-17) and being configured to removably attach to the eye shield frame (10, 12, 13) as a single sheet (sheet 30 may be removably attached to face shield support assembly 10, 12, 13; see Col. 1 lines 19-21) and to cover an upper part of a face of a wearer (see Fig. 5 and Col. 2 lines 53-56; the sheet 30 adequately covers the user’s face, thus it inherently covers the upper part of a face of a wearer), the eye shield sheet (30) having a top edge (34) and a bottom edge opposite to the top edge (34) (see modified Fig. 4; the red curved line that is opposite of upper edge 34 is the bottom edge of sheet 30), in each of bilaterally symmetric locations near a top edge (34) of left and right sides, first and second through-holes (31, 33, 35, 37) and a slit (32, 36) extending between the first and second through-holes (31, 33, 35, 37) (see Fig. 4; in both the left and right sides of sheet 30, there are holes 31, 33 and holes 35, 37 each with slots 32, 36, respectively, extending between them towards the upper edge 34), wherein 

the eye shield frame (10, 12, 13, 20) includes, at each of positions respectively corresponding to temple regions of the wearer at the left and right sides, a curved section that curves inward and is configured to fit into a corresponding one of the slits, and both ends of the curve section are configured to respectively fit one of the first and second through-holes (31, 33, 35, 37) (see modified Fig. 1; the portion right below elbows 14 and 15 and above protuberances 21 and 23, marked as reference letter A, is a curved section that curves inward and both ends of the curved section A is elbows 14, 15, which fit through holes 31, 33, 35, 37, see Col. 3 lines 6-7 and Fig. 5).
Although Salatka does not explicitly disclose wherein a curved section that curves inward is configured to fit into a corresponding one of the slits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the area below elbows 14 and 15 and above protuberances 21 and 23, shown in Modified Fig. 1 below marked as A, are capable of extending out through the holes and slots along with elbows 14 and 15 in order to secure the face shield 30 to the support member 20 
Salatka does not disclose wherein left and right side edges of the eye shield sheet respectively have an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame.
However, Quinn teaches an analogous eye shield sheet (12) (see Fig. 1) wherein left (39) and right side edges (37) of the eye shield sheet (12) respectively have an indented shape (38) inwardly recessed between the top edge (33) and the bottom edge (35) of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between a glasses frame and the eye shield sheet when the wearer also wears a pair of glasses having the glasses frame (see Fig. 4; side edges 37, 39 respectively have cutaways 38, which is an indented shape that is inwardly recessed between the upper edge 33 and lower edge 35 of the protective lens 12, in a direction toward an opposite side edge thereof and parallel to a surface of the protective lens 12, in order to secure the protective lens 12 to frame 18, see [0034], thus being capable of preventing interference between a glasses frame and protective lens 12 if a wearer also wears a pair of glasses having the glasses frame, as protective lens 12 does not pivot or move relative to frame 18) providing a protective lens that does not pivot or otherwise move relative to a frame (see [0034]).


    PNG
    media_image2.png
    460
    429
    media_image2.png
    Greyscale

Modified Figure 1 of Salatka. 
	Regarding claim 7, Salatka in view of Quinn discloses the invention as discussed above. Salatka further in view of Quinn further discloses wherein only at positions between the first and second through-holes (31, 33, 35, 37 of Salatka) in said each of the bilaterally symmetric locations, the eye shield frame (10, 12, 13, 20 of Salatka) is located at an inner side of the eye . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. in view of Quinn et al. further in view of Salatka (2).
Regarding claim 5, Salatka in view of Quinn discloses the invention as discussed above. Salatka in view of Quinn further discloses wherein the second through-hole (33, 37 of Salatka) is located closer to a side edge (38, 39 of Salatka) and the bottom edge of the eye shield than is the first through-hole (31, 35 of Salatka) (see modified Fig. 4 of Salatka; holes 33, 37 of Salatka are located closer to side edges 38, 39 of Salatka and holes 33, 37 of Salatka are located closer to the bottom edge of sheet 30, as best seen in modified Fig. 4 of Salatka shown by the dotted lines that show the distances to the bottom edge of sheet 30), and the slit (32, 36 of Salatka) extends from the first through-hole (31, 35 of Salatka) to the second through-hole (33, 37 of 
	Salatka does not disclose wherein the slit downwardly extends, and the eye shield sheet further comprising a bridge cut-out disposed at a center of the bottom edge so as to fit a nose of the wearer. 
	However, Salatka (2) teaches an analogous eye shield sheet (15) wherein the slit (14) downwardly extends (see Fig. 1 and Col. 2 lines 27-31; orifices 14 on each side are slits that extend downwardly from upper edge 12) and the eye shield sheet (15) further comprises a bridge cut-out (18) formed at a center of the bottom edge (17) so as to fit a nose of the wearer (see Figs. 1 and 4, and Col. 2 lines 22-26; notch 18, which is a bridge cut-out, is formed at the center of lens member 15 and lower edge 17 to fit a nose of a wearer) providing easy insertion and removable of the frame member (see Col. 2 lines 44-53), and providing an area that allows for the frame member to rest on the user’s nose bridge (see Col. 2 lines 22-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots 32, 36 and holes 33, 37 of Salatka to be angled so that they extend downwardly, as Saltaka contemplates this as seen in Col. 2 lines 66-67 et seq. Col. 3 line 1, as taught by orifices 14 of Salatka (2) and to have modified the length of sheet 30 of alatka with the length of lens member 15, and to have provided the center of sheet 30 of Salatka with notch 18 of Salatka (2) to have provided an improved eye shield sheet that provides easy insertion and removal of the frame member (see Col. 2 lines 44-53) and provides . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. in view of Quinn et al. further in view of Lloyd-Young (US 2,930,567) and David (US 5,423,505).
Regarding claim 3, Salatka discloses the invention as discussed above. 
Salatka in view of Quinn further discloses an eye shield (see Fig. 5) according to claim 2. 
Salatka in view of Quinn does not disclose a mounter comprising a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and including, on each of both side surfaces, a fitting hole corresponding to one of the first and second through-holes and the slit of the eye shield sheet. 
However, Lloyd-Young discloses a mounting platform (10) (see Fig. 2) and includes on each of both side surfaces, a fitting hole (21) corresponding to the two through-holes and the slit (see Fig. 1, 2; holes 21 are able to be used to receive the bows of glasses, and other purposes, thus the holes 21 would be able to correspond to the two through-holes and the slit of an eye shield; Col. 3 lines 15-23) providing to retain eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the eye shield of Salatka in view of Quinn with a mounting platform with fitting holes as taught by Lloyd-Young to have provided an improved eye shield device that retains eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37). 

Salatka in view of Quinn further in view of Lloyd-Young does not disclose wherein a mounting platform has a curved top surface corresponding to a shape of the eye shield sheet when attached. 
However, David teaches an analogous mounting platform (70) comprising a mounting platform (70) having a curved top surface (see Fig. 7 and Col. 6 lines 1-11; base member 70, which is a mounting platform as eyewear may be mounted on base member 70, has a curved top surface) providing to avoid interference with a user’s face (see Col. 6 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of mounting platform 10 of Salatka in view of Quinn further in view of Lloyd-Young with a curved surface shape as taught by David to have provided an improved mounting device that avoids interference with a user’s face (see Col. 6 lines 1-4). 
Regarding claim 3, Salatka in view of Quinn further in view of Lloyd-Young and David further discloses a mounting platform (10 of Lloyd-Young) having a curved top surface corresponding to a shape of the eye shield sheet (30 of Salatka) when attached (shelf 10 of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.H./Examiner, Art Unit 3786                                  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786